DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-10 and 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 5, 2021.
Applicant’s election without traverse of Species A and Species Z in the reply filed on April 5, 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 125, 430.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “430” has been used to designate both a fluidics layer and passivation layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “510” has been used to designate both a microcontroller and potentiostat.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “520” has been used to designate both a current source and potentiostat.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the specification uses the term PBS ([0064]) but does not explain what this refers to.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation "the electrical interconnects" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, and 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US 2013/0041235 A1).
With regard to claim 1, Rogers et al. teach a wearable medical device, comprising: A first elastically stretchable substrate that is removably attachable to an epidermis of a user by van der Waals forces alone ([0039], [0524], exemplary Fig. 26B substrate 110); at least one biosensor located on the substrate for measuring at least one physiological parameter or vital sign of the user while the substrate is attached to the user (exemplary Fig. 26B 120, [0039], [0235], [0331]-[0332]); at least one actuator located on the substrate for delivering at least one action to the user while the substrate is attached to the user ([0039], [0237], [0237]); and a controller located on the substrate, the controller being operatively associated with the at least one biosensor and the at least one actuator such that the at least one actuator, responsive to a control signal received from the controller, delivers at least one action to the user based at least in part data received by the controller from the at least one biosensor ([0039], exemplary Fig. 26B 155, [0332]).
With regard to claim 2, see [0236].
With regard to claim 3, see [0096] actuating comprises transporting a target molecule.
With regard to claims 11 and 15, see at least [0235].
With regard to claims 16 and 17, see [0019], [0023], [0104], exemplary Fig. 33a.

With regard to claims 19 and 21, see at least [0065], [0087], [0231], and [0234] regarding the contact pad.
With regard to claim 22, see at least [0254], [0447].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2013/0041235 A1) as applied to claim 3 above, and further in view of Rogers et al. (US 2013/0140649 A1).
With regard to claims 4 and 5, Rogers et al. ‘235 teach drug delivery ([0081], [0096]) but do not explicitly disclose transdermal drug delivery.  However, Rogers et al. ‘649 teach a similar substrate that can be used for drug delivery ([0330]) and that microneedles can be used for drug delivery using microneedles ([0424]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a microneedle for .

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2013/0041235 A1) and Rogers et al. (US 2013/0140649 A1) as applied to claim 5 above, and further in view of O’dea et al. (US 2012/0130207 A1).
With regard to claims 6 and 7 Rogers et al. ‘235 teach heat and be used as an actuating means ([0236]) and Rogers et al. ‘649 teach heat can be used as actuation means (exemplary [0038]) but the combination of references does not specifically disclose using a heat to expand a material to deliver a substance through a microneedle.  However, O’dea teaches dispensing substances through a microneedle using a drive substance which expands when subjected to heat to push the substance through the microneedle ([0097], [0098]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a heater to expand a material to deliver a substance through a microneedle in the combination of Rogers et al. as O’dea et al. teach such to be an art effective means for delivering fluid which would yield the same predictable result and both Roger’s references teach heat is a known actuation mechanism.

Claims 17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2013/0041235 A1) as applied to claims 1, 16, and 18 above, and further in view of Rogers et al. (WO 2014/124049).
With regard to claims 17, 19, and 21, Rogers et al. ‘235 teaches serpentine interconnects [0019], [0023], [0104].  However, if these are not found to be self-similar serpentine interconnects, Rogers et al. ‘049 specifically teaches using self-similar serpentine interconnects 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783